UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_____________________________
                               )
JANICE L. FIELDS,             )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 03-1035 (RWR)
                               )
TIMOTHY GEITHNER,             )
                               )
          Defendant.           )
_____________________________ )


                            FINAL ORDER

     For the reasons stated in the accompanying memorandum

opinion, it is hereby

     ORDERED that the defendants’ motion [47] to dismiss or for

summary judgment be, and hereby is, GRANTED.   Judgment is entered

for the defendant.   This is a final appealable order.

     SIGNED this 6th day of January, 2012.


                                       /s/
                                RICHARD W. ROBERTS
                                United States District Judge